Citation Nr: 0904496	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  06-34 436	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002 & Supp. 2008) for additional 
disability of the right shoulder due to surgical treatment 
and post operative care by the Department of Veterans Affairs 
(VA) in September 2001.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from September 1957 to 
August 1962.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from an April 2004 
rating decision of the VA Regional Office (RO) in Des Moines, 
Iowa that denied entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability of 
the right shoulder due to surgical treatment and post 
operative care by VA in September 2001.

The veteran was afforded a personal hearing at the RO in June 
2005.  The transcript is of record.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

In correspondence dated in March 2005, the veteran asserts 
that VA failed to recognize and treat an obvious infection 
following right shoulder surgery in September 2001.  He 
indicates that he was discharged from treatment too early and 
was twice left alone to fly from one state to another in very 
unstable condition.  The appellant contends that failure to 
recognize and treat the right shoulder infection eventually 
led to the removal of the prosthetic shoulder head, requiring 
the removal of a large portion of his humerus that had not 
been injured by the initial fall he suffered.  It is averred 
that he was told that because the infection required the 
removal of such a large portion of his humerus, his shoulder 
joint cannot be repaired or replaced.  The veteran thus 
maintains that VA failed to exercise reasonable skill and 
care in the diagnosis and treatment of the right shoulder and 
ensuing infection that resulted in additional disability of 
that extremity for which compensation is warranted.

Review of the record discloses that the appellant has never 
had a VA examination for compensation and pension purposes in 
this regard.  There is no competent medical opinion of record 
that addresses the issue under consideration.  The Board is 
prohibited from making conclusions based on its own medical 
judgment. See Colvin v. Derwinski, 1 Vet.App. 171 (1991).  
What is needed in this case is a examination of the veteran 
and the evidence in a matter of some medical complexity, 
enhanced by medical expertise, as to whether VA surgery and 
after care in September 2001 resulted in disability that 
rises to the criteria of 38 U.S.C.A. § 1151.  The Board does 
not have the requisite information to grant or deny service 
connection at this time.  It is therefore found that the 
appellant should be examined by a medical specialist for 
review of the record and a definitive medical opinion. See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

The Board would also point out to the designated physician 
that the current version of 38 U.S.C. § 1151 (applicable to 
claims received by VA on or after October 1, 1997; see 
VAOPGCPREC 40-97, 63 Fed. Reg. 31,263 (June 8, 1998)) 
provides, in pertinent part, that a veteran may be awarded 
compensation for additional disability, not the result of his 
willful misconduct, if the disability was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by VA, either by a VA 
employee or in a VA facility as defined in 38 U.S.C.A. 
§ 1701(3)(A) (West 2002), and the proximate cause of the 
disability was (1) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, or (2) an event not 
reasonably foreseeable. 38 U.S.C.A. § 1151; See also 
Additional Disability or Death Due to Hospital Care, Medical 
or Surgical Treatment, Examination, Training and 
Rehabilitation Services, or Compensated Work Therapy Program 
§§ 3.154, 3.358, 3.361, 3.362, 3.363 (2008)).

Additionally, the claims folder indicates that the appellant 
seeks continuing VA outpatient treatment for various 
disabilities, including right shoulder symptoms.  The most 
recent records date through September 18, 2006.  As VA has 
notice of the potential existence of additional VA records, 
they must be retrieved and associated with the other evidence 
already on file. See Bell v. Derwinski, 2 Vet. App. 611 
(1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, VA 
records dating from September 19, 2006 to the present should 
be requested and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 
2002 & Supp. 2005), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2005), and any 
other legal precedent are fully 
complied with and satisfied with 
since the most recent VA duty-to-
assist letter dated in December 
2003.

2.  VA outpatient records dating 
from September 19, 2006 should be 
requested and associated with the 
claims folder.

3.  The RO should schedule the 
veteran for an examination by a 
board-certified orthopedist 
preferably one who has not 
examined or treated him 
previously.  The claims folder and 
a copy of this remand should be 
made available to the examiner who 
must indicate whether or not the 
claims folder was reviewed.  After 
examining the veteran, and 
reviewing the claims file and 
associated VA medical records, the 
examiner should provide an opinion 
as to each of the following 
questions:

a) Did VA exercise the degree of 
care in the right shoulder surgery 
in September 2001 and post 
operative treatment that would be 
expected of a reasonable health 
care provider?

b) Was the post operative right 
shoulder infection, additional 
surgical procedures, and current 
right shoulder status reasonably 
foreseeable as the result of the 
initial surgery?

c) Were VA's actions and treatment 
involving the right shoulder 
reflective of carelessness, 
negligence, lack of proper skill, 
error in judgment, or similar 
instance of fault on the part of 
VA?

d) If VA failed to exercise the 
degree of care that would be 
expected of a reasonable health 
care provider, or otherwise failed 
to take proper precautions or 
utilize proper judgment or skill 
in right shoulder surgery and 
subsequent treatment as a result 
of carelessness, negligence, lack 
of proper skill, error in 
judgment, or similar instance of 
fault on the part of VA, or an 
event not reasonably foreseeable, 
did the veteran suffer additional 
disability as a result thereof?  
If so, please identify the 
additional disability.

A complete rationale must be 
provided for the questions 
presented in a narrative report.

4.  The RO should ensure that the 
medical report requested above 
complies with this remand, 
especially with respect to the 
instructions to provide medical 
opinions.  If the report is 
insufficient, or if a requested 
action is not taken or is 
deficient, it should be returned 
to the examiner for correction. 
See Stegall v. West, 11 Vet. App. 
268 (1998).

5.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issue on appeal.  If the benefit 
is not granted, the appellant and 
his representative should be 
provided a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


